DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 10/14/2021.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,310,108, in view of 1-18 of U.S. Patent No. 10,785,099. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘108 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, claim 1 of the ‘108 patent comprise the same 
elements as recited in claim 1 of instant application: (1) receiving a request from a user system to create and configure a node in a cloud computing network; (2) verifying that the user system is authorized to create and configure the node; (3) in response to verifying that the user system is authorized to create and configure the node: 
(4) creating the node; (5) identifying configuration actions to perform on the created node based on the attributes associated with the created node; (6) sending, to the created node, a configuration command corresponding to one or more of the identified configuration actions; (7) wherein the created node executes the configuration command upon receipt of the configuration command to perform the identified configuration actions; (8) receiving, from the created node, reporting information related to the execution of the configuration command by the created node; and (9) determining that the configuration command was executed successfully by the created node based on the reporting information. The difference between the ‘108 patent and present application is that claim 1 of the ‘108 patent does not specifically disclose receiving a configuration request from the created node. However, claims 1, 4, 6, 7 and 8 of U.S. Patent No. 10,785,099 disclose the limitation. Specifically, claim 1 recites receiving, over a network, a configuration request from a particular node in the cloud computing network, the configuration request including node information for the particular node; claim 7 recites wherein the node information includes creation information detailing how the particular node was created, and verifying that the particular node is authorized for configuration includes verifying that the creation information matches a security policy associated with the cloud computing network. Therefore, it would have been obvious to one of ordinary skill in the art to modify the ‘108 patent to include receiving a configuration request from the created node, as taught by the ‘099 patent because it would prevent configuration request from unauthorized node, thereby ensuring a secure configuration process.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/450,932
1. A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
(1) receiving a request from a user system to create and configure a node in a cloud computing network, the request comprising attributes associated with the node to be created and configured; 

(2) verifying that the user system is authorized to create and configure the node; and 
 
(3) in response to verifying that the user system is authorized to create and configure the node: 
(4) creating the node; 
 receiving a configuration request from the created node, the configuration request (5) identifying configuration actions to perform on the created node based on the attributes associated with the created node; 
in response to receiving the configuration request from the created node, (6) sending, to the created node, a configuration command corresponding to one or more of the identified configuration actions, 

(7) wherein the created node executes the configuration command upon receipt of the configuration command to perform the identified configuration actions; 
(8) receiving, from the created node, reporting information related to the execution of the configuration command by the created node; and 
(9) determining that the configuration command was executed successfully by the created node based on the reporting information. 




U.S. Patent No. 11,310,108
1. A method comprising: 




(1) receiving, at data processing hardware, a request from a user system to create and configure a node in a cloud computing network, the request comprising attributes associated with the node to be created and configured; 
(2) verifying, by the data processing hardware, that the user system is authorized to create and configure the node; and 
(3) in response to verifying that the user system is authorized to create and configure the node: 
(4) creating, by the data processing hardware, the node; 

(5) identifying, by the data processing hardware, configuration actions to perform on the created node based at least in part on the attributes associated with the created node; 

(6)  sending, by the data processing hardware, a configuration command corresponding to one or more of the identified configuration actions to the created node, 
(7) wherein the created node executes the configuration command upon receipt of the configuration command to perform the corresponding configuration actions; 
(8)  receiving, at the data processing hardware, from the created node, reporting information related to the execution of the configuration command by the created node; 
(9) determining, by the data processing hardware, whether the configuration command was executed successfully by the created node based on the reporting information; and when the configuration command was not executed successfully, notifying, by the data processing hardware, an administrative component associated with the created node that the created node was not configured successfully.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,310,108 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US 2014/0047434), in view of Breternitz et al. (US 2014/0047341).

As to claim 1, Lam discloses the invention as claimed, including a computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
receiving a request from a user system to create and configure a node in a cloud computing network, the request comprising attributes associated with the node to be created and configured (Abstract, “receiving a command to create the cloud instance”; ¶0003, “receiving configuration information for a cloud instance; receiving a command to create the cloud instance”; ¶0010, “a user may easily create, install, configure, and deploy a cloud instance for web content creation and publication using nodes provided by a cloud provider”; ¶0017, “a user may select a CSP from a plurality of CSPs 120a-c at which to create a cloud instance”; ¶0028, “the user with a button labeled "Create Cloud Instance" such that, when pressed, the software application receives a command to create the cloud instance”; ¶0029, “requests three nodes of the type specified by the user (e.g. three high-capacity nodes) from the CSP”); 
verifying that the user system is authorized to create and configure the node (¶0010, “the user may supply access credentials for the user's account with a cloud service provider (CSP), such as a login name and a password, CSP's secret key, access key, or application programming interface (API) key”; ¶); and 
in response to verifying that the user system is authorized to create and configure the node: creating the node (¶0010, “Once the cloud manager confirms the access credentials with the CSP, the user is presented with an option, such as a button, to create a new cloud instance”; ¶0034, “the software application sets an administrator login and password”); 
receiving a configuration request from the created node (Abstract, “receiving configuration information for a cloud instance; receiving a command to create the cloud instance…causing the node to be configured as a cloud node, comprising causing a software package to be installed and configured on the cloud node; configuring the cloud instance and incorporating the node into the cloud instance”; ¶0003; ¶0011, “The cloud manager then identifies one node to be configured as an "authoring" node, one node to be a "publisher" node, and one node to be a "dispatcher" node, and executes different sets of installation scripts on each of the three nodes to appropriately configure each of the nodes”; ¶0012; ¶0020, “provide a variety of different nodes that may have different configurations”; ¶0031; ¶0032; ¶0033, “each of the nodes is capable of performing data processing and each may be provided a portion of the data to be processed”; ¶0034; ¶0040); 
in response to receiving the configuration request from the created node, sending, to the created node, a configuration command corresponding to one or more of the identified configuration actions, wherein the created node executes the configuration command upon receipt of the configuration command to perform the identified configuration actions (¶0011, “executes different sets of installation scripts on each of the three nodes to appropriately configure each of the nodes. In this embodiment, the authoring node will include software and tools to allow a user to develop and test new web content”; ¶0025, “the software application may be configured to provide a plurality of different types of cloud instances suitable for different tasks”; ¶0026, “the software application may be configured to provide a cloud instance type suitable for web content authoring and publishing, another cloud instance type suitable for authoring and rendering of three-dimensional graphics, a cloud instance type for high-speed data processing, and a cloud instance type for network-attached storage”; ¶0032; ¶0033; ¶0034; ¶0040); 
receiving, from the created node, reporting information related to the execution of the configuration command by the created node (¶0032; ¶0033; ¶0034; ¶0040; ¶0041, “one or more notifications from each of the nodes to indicate that the node is configured and coupled to the respective other nodes”); and 
determining that the configuration command was executed successfully by the created node based on the reporting information (¶0012, “the cloud manager ensures that each of the installations completed successfully...Finally, the cloud manager provides a notification to the user that the cloud instance has been created and is available to be used”; ¶0041, “one or more notifications from each of the nodes to indicate that the node is configured and coupled to the respective other nodes. Once each node is ready, the software application flags the cloud instance as generated and provides a notification to the user”). 

Although Lam discloses receiving a configuration request from the created node (Abstract; ¶0003; ¶0011; ¶0012; ¶0020; ¶0031; ¶0032; ¶0033; ¶0034; ¶0040), and identifying configuration actions to perform on the created node (¶0011, “the cloud manager installs the software on each of the nodes. The cloud manager then identifies one node to be configured as an "authoring" node, one node to be a "publisher" node, and one node to be a "dispatcher" node, and executes different sets of installation scripts on each of the three nodes to appropriately configure each of the nodes”), Lam does not specifically disclose the configuration request identifying configuration actions to perform on the created node based on the attributes associated with the created node.
However, Breternitz discloses the configuration request identifying configuration actions to perform on the created node based at least in part on the attributes associated with the created node (¶0016; ¶0092, “configurator 22 is operative to automatically perform the following actions based on user selections and input: allocate the desired resources (e.g., nodes 16); pre-configure the nodes 16 (e.g., network topology, memory characteristics); install the workload container software in each node 16; deploy user-provided workload software and data to the nodes 16…”; ¶0163, “to request the one or more configuration files 28 that describe the job and other configuration information following receipt of the control server 12 address”; ¶0165, “Upon configurator 22 receiving a request from each node 16 of the node cluster 14, configurator 22 determines that each node 16 is ready to proceed”; ¶0187, “configurator 22 initiates the network performance test on the available nodes 16, and configurator 22 aggregates the configuration data resulting from the network performance tests”; ¶0196, “identify desired hardware performance characteristics. Node configurator 72 may identify the desired hardware performance characteristics based on other suitable selectable inputs and fields of user interface 200”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lam to include the configuration request identifying configuration actions to perform on the created node based at least in part on the attributes associated with the created node, as taught by Breternitz because it would accurately determine the desired hardware performance characteristics based on the analyzed request, thereby providing a more efficient use of the resources for the node at a lower usage cost and with minimum performance loss (Breternitz, ¶0092; ¶0207).

As to claim 2, Lam discloses the method of claim 1, wherein the operations further comprise sending, to the user system, acknowledgement that the created node was created (¶0041, “one or more notifications from each of the nodes to indicate that the node is configured and coupled to the respective other nodes. Once each node is ready, the software application flags the cloud instance as generated and provides a notification to the user”).

As to claim 3, Lam discloses the method of claim 1, wherein the request further comprises an identity of the user system (¶0010, “the user may supply access credentials for the user's account with a cloud service provider (CSP), such as a login name and a password, CSP's secret key, access key, or application programming interface (API) key”). 

As to claim 4, Lam discloses the method of claim 1, wherein the attributes comprise a type of node instance (¶0025, “prompt the user to select the type of cloud instance to configure…the software application may be configured to provide a plurality of different types of cloud instances suitable for different tasks”; ¶0026; ¶0027, “the user selects one or more node types offered by the CSP for inclusion within a cloud instance and a configuration type for the cloud instance”). 

As to claim 5, Lam discloses the method of claim 4, wherein the configuration request comprises a configuration policy based on the type of node instance, the configuration command based on the configuration policy (¶0011, “The cloud manager then identifies one node to be configured as an "authoring" node, one node to be a "publisher" node, and one node to be a "dispatcher" node, and executes different sets of installation scripts on each of the three nodes to appropriately configure each of the nodes”; ¶0012; ¶0025; ¶0026, “the software application may be configured to provide a cloud instance type suitable for web content authoring and publishing, another cloud instance type suitable”; ¶0027). 

As to claim 6, Lam discloses the method of claim 1, wherein the request further comprises a unique identifier for identifying the request (¶0011, “access information, such as network addresses, for the three nodes, the cloud manager accesses a separate node within the CSP's cloud environment on which software for creating a cloud instance resides”; ¶0028; ¶0029).

As to claim 10, Lam discloses the method of claim 1, wherein verifying that the user system is authorized to create and configure the node comprises verifying that the attributes matches a security policy associated with the data processing hardware (¶0010, “the user may supply access credentials for the user's account with a cloud service provider (CSP), such as a login name and a password, CSP's secret key, access key, or application programming interface (API) key”).

As to claim 11, it is rejected for the same reasons set forth in claim 1 above. In addition, Lam discloses the system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (¶0043-¶0044). 

As to claim 12, it is rejected for the same reasons set forth in claim 2 above.
 
As to claim 13, it is rejected for the same reasons set forth in claim 3 above.

As to claim 14, it is rejected for the same reasons set forth in claim 4 above.

As to claim 15, it is rejected for the same reasons set forth in claim 5 above.

As to claim 16, it is rejected for the same reasons set forth in claim 6 above.

 As to claim 20, it is rejected for the same reasons set forth in claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parthasarathy et al. (US 2013/0117806), Sreekanti et al. (US 2016/0342801), Simon et al. (US 2016/0337356), Campion et al. (US 2012/0324070), Viswanathan et al. (US 2017/0180308), Baxter et al. (US 2017/0322788) disclose method and system for deploying application services includes initiating configuration process for services across virtual nodes.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        November 19, 2022